Citation Nr: 1550501	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  13-33 728A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968 and from July 1972 to July 1974.  The Veteran died in May 2010 and the Appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction rests with the VA RO in Louisville, Kentucky, from which the appeal was certified.

The Board notes that this matter initially came to the Board as a matter of whether new and material evidence had been submitted to reopen the claim for entitlement to service connection for the cause of the Veteran's death.  However, pursuant to 38 C.F.R. § 3.156(b), new and material evidence which is received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. §§ 3.156, 3.400(q)(1) (2015).  In this case, the RO issued a September 2011 rating decision denying the claim of entitlement to service connection for the cause of the Veteran's death.  Subsequently, the Appellant submitted new and material evidence, including an amended death certificate and evidence of the Veteran's service in the Republic of Vietnam, prior to the expiration of the one-year appeal period.  Despite the subsequent January 2012 rating decision finding that the claim could not be reopened, the September 2011 rating decision is pending, and is the correct rating decision from which this appeal is based.  The Board has recharacterized the issue as shown on the title page.
In July 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran died in May 2010 and the Certificate of Death lists malignant neoplasm of the abdomen and myocardial ischemia as the causes of death.

2.  The evidence is at least in relative equipoise as to whether the Veteran was exposed to herbicides during active duty. 

3.  Ischemic heart disease is presumptively related to herbicide exposure during active duty.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.307, 3.309, 3.310, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants the claim of entitlement to service connection for the cause of the Veteran's death.  Therefore, no discussion of VA's duty to notify or assist is necessary.  

The Appellant asserts that the Veteran had active duty service in the Republic of Vietnam and was exposed to herbicides.  She further asserts that myocardial ischemia, one of the causes of death listed on the Veteran's Death Certificate, was related to herbicide exposure.

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active military service was the principal or contributory cause of death.  38 C.F.R. § 3.312.  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death but rather it must be shown that there was a causal connection between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(b), (c).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam for any period of time during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A.      § 1116(f) (2015); 38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus (Type II), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), hairy cell leukemia and other chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  
These diseases shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to a herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Here, the Veteran's service personnel records and service treatment records do not reflect active duty service in Republic of Vietnam.  Additionally, the RO was unable to verify whether Veteran had Vietnam service.  However, the Appellant has consistently and credibly asserted that the Veteran served in the Republic of Vietnam between 1967 and 1968.  The Veteran's service personnel records demonstrate that he was based in Camp Butler in Okinawa, Japan, during that time period.  Additionally, the Appellant submitted a contemporaneous news article from the Veteran's hometown newspaper, dated May 1968, which reported that the Veteran was home on temporary leave following overseas service, including in Vietnam.  Based on the Appellant's testimony and the evidence submitted, the Board finds the evidence is at least in relative equipoise as to whether the Veteran had active duty service in the Republic of Vietnam from 1967 to 1968, and extends consideration of herbicide exposure on a presumptive basis to the Veteran.  See 38 C.F.R. §§ 3.307, 3.309.

Ischemic heart disease is presumptively related to herbicide exposure and the record reflects that myocardial ischemia was a contributory cause of the Veteran's death.  Accordingly, resolving the benefit of the doubt in the Appellant's favor, the Board finds service connection for the cause of the Veteran's death is warranted.   Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


